Title: To Benjamin Franklin from Bethia Alexander, 9 June 1782
From: Alexander, Bethia
To: Franklin, Benjamin


St: Germain Ce 9 Juin 1782
La peste, mon cher Docteur a derangée tous les projets du Philosophe de Toulouse— il n’y aura ni Thèse ni dedicace— ainsi nous voila quitte de tous ces embarras là.— Je voudrois savoir si vous avez fait une visite à Madame la Comtesse de la Mark comme vous me l’avez promis—si vous l’avez oublier vous meritrez que J’aille à Paris exprès pour vous Gronder—si vous l’avez fait Je desirois y aller pour vous remercier, de tout façon Je meure d’envie de vous voir—mais Je ne sais pas comment m’y prendre— Je n’est pas de voiture—si vous m’aimez autant que Je vous aime vous tacherez d’arranger tout cela avec mon Pere.— Le Pere General vous ecrit il vous expliquera pourquoi son Philosophe n’a plus besoin de vous.— Adieu Docteur ingrat Docteur car Je suis sure que vous ne pensez non plus a moi qui si Je n’etois plus au nombre des vivans—ecrivez moi que J’ai tort si vous l’osez.— Votre affectionnée
Bethia Alexander

Il y a ici une Dame qui desire savoir si vos cheminées à la Franklin—epargne du Bois—donne plus de chaleur que les autres; et ce qu’elles coutent
Apropos mon Pere parle d’aller en angleterre souvenez vous de votre promesse et n’aller pas engager une autre menagere— Mes Compliments à mon Petit Cousin.—

 
Addressed: His Excellence B. Franklin Esqr: / at / Passy
Notation: Mlle Alexander. 9. Juin 1782.
